ITEMID: 001-92565
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KORELC v. SLOVENIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - award
JUDGES: Alvina Gyulumyan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: 5. The applicant was born in 1946 and lives in Ljubljana.
42. The Act on the Protection of the Right to a Trial without undue Delay was enacted on 1 January 2007. Under its sections 1 and 2, the right to a trial within a reasonable time is guaranteed for a party to court proceedings, a participant under the Act governing non-contentious proceedings and an injured party in criminal proceedings.
43. Section 25 lays down the following transitional rules in relation to applications already pending before the Court:
“(1) In cases where a violation of the right to a trial without undue delay has already ceased and the party has lodged a claim for just satisfaction with the international court before the date of implementation of this Act, the State Attorney’s Office shall offer the party a settlement on the amount of just satisfaction within four months after the date of receipt of the case referred by the international court for the settlement procedure. The party shall submit a settlement proposal to the State Attorney’s Office within two months of the date of receipt of the proposal of the State Attorney’s Office. The State Attorney’s Office shall decide on the proposal as soon as possible and within a period of four months at the latest.
(2) If the proposal for settlement referred to in paragraph 1 of this section is not acceded to or the State Attorney’s Office and the party fail to negotiate an agreement within four months of the date on which the party made its proposal, the party may bring an action before the competent court under this Act. The party may bring an action within six months of receiving the State Attorney’s Office reply that the party’s proposal referred to in the previous paragraph has not been acceded to, or after the expiry of the period fixed in the previous paragraph for the State Attorney’s Office to decide to proceed with settlement. Irrespective of the type or amount of the claim, the provisions of the Civil Procedure Act concerning small claims shall apply in proceedings before a court.”
Article 14
“In Slovenia everyone shall be guaranteed equal human rights and fundamental freedoms irrespective of national origin, race, sex, language, religion, political or other conviction, material standing, birth, education, social status or any other personal circumstance.
All are equal before the law.”
Section 6
“Close family members under this Act are the spouse of an owner or a person with whom the owner lives in a long-lasting life community, their children or adopted children, parents and adoptive parents and persons whom they are obliged by law to support.
The provisions of the previous paragraph shall also be used mutatis mutandis for the determination of close family members of a tenant.”
Section 56
“If the tenant dies, the owner of the apartment is obliged to conclude a contract of lease with the tenant’s spouse or with a person who lived with the tenant in a long-lasting life community or with one of the close family members stated in the contract of lease...”
44. On 14 October 2003 the new Housing Act (Stanovanjski zakon (SZ-1), Official Journal 69/2003) entered into force and replaced the 1991 Housing Act. In its Section 109, among other changes, the words “a person who lived with the tenant in a long-lasting life community” were replaced by “a person who lived with the tenant in an extramarital relationship”.
Section 12
“A long-lasting life community of a man and a woman, who have not entered into a marriage, shall have for them the same legal consequences enshrined in this Act as if they had entered into [a marriage] if no such reason existed which would render the marriage between them void; and it shall have effect in other areas if the law so provides.
If a decision concerning rights or obligations depends on the existence of a life community referred to in the previous paragraph, this existence shall be established in the proceedings concerning these rights or obligations. The decision on this question will only have legal effect in the matter in which it was resolved.”
45. In 2005 Slovenia adopted the Registration of Same-Sex Civil Partnership Act, which regulates in entirety partnerships of same-sex couples.
Section 37
“If the partners cannot agree after the cessation or annulment of the partnership on who will remain in housing to which one or both have leasing rights, a court shall decide the claim of the other partner, at his request
If a partner who is a tenant of the housing dies or is declared deceased, the other partner who is stated in the contract of lease and actually lives in the property has the right to claim the conclusion of a contract of lease from the lessor.”
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
